Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 1 of 47 Pageid#: 767




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                              DANVILLE DIVISION


    JANIS WARD,
    MELANIE BELOE, and
    LORI BERRIOS,


            Plaintiffs,


                                                      No.48-cv-000069




    Robert Warren, et als.


                Defendants.                               JURY TRIAL DEMANDED


                          First Amended Complaint

         Complaint for Civil Rights Violations and Pendant State Claims

  Plaintiffs Janis Ward, Melanie Belote and Lori Berrios, through the undersigned
  counsel, bring this action for declaratory and injunctive relief and damages pursuant
  to the due process provision under 42 U.S.C.§ 1983; Title VII of the Civil Rights Act
  of 1964; the Family and Medical Leave Act, 29 U.S.C. 2611 et seq., the Free
  Exercise Clause of the First Amendment; the Search and Seizure Provisions of the
  Fourth Amendment to the U.S. Constitution; protections against Hostile Workplace
  Environment under 42 U.S.C.§1983, and Pendant State Claims under 2VAC40 et
  seq.
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 2 of 47 Pageid#: 768




                            FIRST AMENDED COMPLAINT

       COMPLAINT FOR CIVIL RIGHTS VIOLATIONS AND VIOLATIONS OF
           OTHER FEDERAL LAWS and PENDANT STATE CLAIMS

                      SECTION 1: JURISDICTION AND VENUE


1.     This is an action, filed in Circuit Court of Pittsylvania County, Virginia, on
11/13/2018, for Plaintiffs Janis Ward, Melanie Belote, and Lori Berrios, and among the
violations for which damages are being sought are:


(a)    Due process clause of the Fourteenth Amendment to the U.S. Constitution,


(b).   Protections afforded under the Family and Medical Leave Act,
        29 U.S.C. 2614 (a)(1)


(c)    Age Discrimination, (“ADEA”) of Title VII of the Civil Rights Act of 1964,


(d)    Free Exercise clause of the First Amendment to the U.S. Constitution,


(e)    Substantive violations of the Fourteenth Amendment for workplace violence
                   injuries,

 (f)   Amendment 4 of the U.S. Constitution ,


 (g)    Protections afforded under the Administrative/Human Resources Manual for
         Local Social Departments. 22VAC40 et seq.


 ( h) Protections against hostile workplace environment. 42 U.S.C.§1983.


2. Venue is proper in Pittsylvania County Virginia, where the alleged violations
       occurred.


                                                                                    2
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 3 of 47 Pageid#: 769




3.   This action begins with the Virginia System of Social Services offering to potential
       social welfare workers, a workplace in which management of the workforce
       would be in a “fair and equitable manner, consistent with applicable laws,
       regulations and policies.” EX. A.


4.   Under this strategy, Plaintiffs became “career” workers in the Virginia System of
     Social Services, obtaining state certifications in various sectors of welfare services.


5.   Plaintiff Janis Ward had completed 20 years of DSS work experience.
              P. 62, Par IIIB.


6. Plaintiff Melanie Belote had completed 13 years of DSS work experience.
               P.70, Par 103.


7. Plaintiff Lorie Berrios had completed 10 years DSS work experience.
              P. 55, Par. III-A.


8. One bedrock provision in the mix of “Laws, regulations and policies” protecting the
Social Services workforce is the right of access to the grievance process that is a property
interest of every employee who has passed the one year probationary period in social
services work and in work for Pittsylvania County.


9. The Pittsylvania County Department of Social Services had a standard in-house
grievance procedure, P. 47, Par 122, until October 1, 2014.


10. On Oct 1, 2014, the Pittsylvania County Local Department of Social Services Board
of Directors, herein after referred to as (‘”PCLDSSBODDefendants,”) announced a
material change to     the Department’s’ grievance procedure, and made that change
retroactive to September 1, 2014. P.48, Par. 125.


11 The PCLDSSBODDefendants abolished the mandatory steps governing standard



                                                                                            3
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 4 of 47 Pageid#: 770




grievance procedures, allowing the Personnel Administrator of PCLDSS to terminate the
grievance at any step. P.37, Par. 88


12. That amendment was incorporated and made explicit in the standard grievance
procedure that had been adopted by the PCLDSSBODDefendants . P.36, Par 85. EX.
6 (1)


13.      The PCLDSSBODDefendants in assuming the right to amend its grievance
procedures, thereby made the PCLDSS’s grievance procedure inconsistent with the
provision of Code of Virginia §3.2-3000, et seq.


14      In effect, the PCLDSSBOdDDefendants made the PCLDSS’s grievance procedure
void.


                         Allegations of Fact: Melanie Belote’s Grievance


15.     Melanie Belote, a citizen of the United states. 13 years DSS experience, certified in SNAP,
Medicaid and TANF, hired Pittsylvania County Local Department of Social Services
(“PCLDSS”) 04/2007, upon her termination, began grievance on 12/20/2013; Salary
$ 29,000. P. 70, Par, 103


16.      Belote, a ten year DSS worker, was charged and terminated shortly after Director
Flanagan received word of an occurrence in which Belote allegedly had failed to attend to a
DSS customer who came into PCDSS without an appointment. Ex.7, 7-a


17.      Under the DSS Employee Handbook, a unit director is required to appoint a member
of his unit as a standby person, to help unexpected and unscheduled walk-in customers.
EX. 8 (J)


18.      Belote was served with a “Notice of Intent,” for her termination, EX 7, 7-a, charging her
for in that incident on 11/26/2013, of failing to service the walk -in customer.




                                                                                                     4
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 5 of 47 Pageid#: 771




19. The two page “Notice of Intent” issued to Belote on 11/26/2013 by Director Flanagan, is not
mere managerial boilerplate; the “Notice” is heated and personal, and expresses an animus
toward Belote verging on character assassination, EX 7, 7-a., Flanagan so worked up, given
the fact that Flanagan ought to have known that Belote had committed no workplace violation.
Ex. 8(J).


20. The DSS Director Flanagan, is also the author of the Employee Handbook in which it was
written that every Unit within DSS had to have a standby appointed, and she knew that Belote
had not committed any violation, because Belote wasn’t her unit’s appointed standby. Ex. 8(J).


21. But as the record of this case will show, infra, Flanagan wasted no opportunity to act in
haste at the opportunity to destroy an employee.


22.   In Belote’s response to the “Notice” she reports that Flanagan told Belote that if Flanagan
had been present on that day, “I would not have had a job on Friday due to Class II Violation of
the employee manual.” Ex. 9. P. 70, Par 195, 196, 197.


23. Belote’s supervisor and unit head was responsible for the back-up designations and its
lapse. P. 70, Par, 195, 196, 197.


24.   Flanagan had previously disciplined Belote, sending her to “anger management class” for
objecting to a prior unfair treatment.   P. 71, Par 198.

25.   On information and belief, Belote was sent to anger management after being assigned to
work a second, full-time DSS job without pay, after Flanagan left a vacant position unfilled.
  P. 71, Par. 198.


26.     On 11/12/013, Belote was on the phone with another client helping him complete his
review form for a Medicaid renewal that was due on that day. Ex. 9.

27.    Belotes’ written response, dated 12/2/2013, states “ Ms. Flanagan told me had she been
there on 11/12/13 I would not have had a job on Fri. due to Class II violation of the employee
manual.” EX. 9.




                                                                                                   5
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 6 of 47 Pageid#: 772




28. Under the amended Grievance Procedure,           Flanagan, DSS Director, could make a
peremptory termination of any DSS worker, with the right to terminate that employee’s
attempted grievance at the First Step. Ex. 37. Par. 88.


29.. Flanagan’s “Notice of Intent” accuses Belote falsely, alleging Belote of “fighting and or
other acts of violence in the workplace while engaged in LDS Business,” and ends with further
threat to Belote: setting up a meeting with Belote and her supervisor on December 2, 2014 at
10:30 AM, to review Belote’s written statement “responding to the fact, evidence and mitigating
circumstances.” Ex. 7-a.


30..   On 12/19/2013, Belote filed a grievance: “First Resolution Step.” EX. 10, and gave it to
her Supervisor, acknowledged on 12-20-13. Ex.11.

31.     On 12/20/2013, Flanagan was notified that Belote had hired counsel, Exs. 13, 13-a.

32.     On12/20/2014, Belote received the “First Resolution Step of her grievance, dated exactly
   one year after the date that Flanagan was given notice that Belote had hired counsel. Ex. 12.


33.     During the pendency of Belote ‘s grievance, it fell victim to the October 1, 2014
amendment allowing the Director to terminate the grievance at any step in the grievance
process. Ex. 6 (1), P. 37,    Par 88.


34.    Belote possessed a due process right to protect her property interest—the grievance
procedure --that gave her a lawful right to have her grievance heard and processed in a neutral
forum compliant with the requirements of 42 U.S.C.§ 1983 due process.


35.    Belote was made a County employee by the DSS Manual, Ex. A, and by law, she had a
right to bring her grievance within a Pittsylvania County’s lawful grievance provisions.


36. Belote’s exhaustion of administrative remedies was satisfied by counsel’s notice to
PCLDSSBODDEfendants, Board member Ron Scearace, and to Pittsylvania County’s Board
of Supervisor, and to Robert Warren, PCBOS Chairman, to County Administrator David
Smitherman, and to County Attorney, Vaden Hunt addressing denial of her right to grievance
under 42 U.S.C. §1983 action. Ex. 1.




                                                                                                  6
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 7 of 47 Pageid#: 773




37.   The other plaintiffs herein, Lori Berrios and Janice Ward, were victims of the same
  constitutional deprivation: denial of their right of access to grieve their wrongful over the
wrongful terminations brought by the Director Flanagan.


38. Berrio’s and Ward’s employment was under the same terms, policies and practices as
Belote’s, workers within DSS and employees of Pittsylvania County. P. 15, Par 35.


39. Plaintiff Melanie Belote’s attempted grievance illustrates the impact of the
amendment that never ended Belote’s grievance, over the course of a year, until exactly
one year to the date after Belote began it, she got notice of Setp II, dated 12.30/2014
EX. 12. Par.28-48 infra.


40. A most basic right of an employee who is not “at will” ‘is the right to grieve, and Belote
was denied that right when her grievance was never processed to completion.




                                      COUNT I. MELANIE BELOTE

           Violation of Plaintiff’s right to protect her property interest in her Right
             to Grieve an employment action against her under the due process
                  provision of the 14th Amendment to the U.S. Constitution.

            PCLDSSBODDefendans 24 U.S.C. §1983 Violations of Plaintiff Belote’s
           right to be protected against the hostile and toxic workplace of the DSS
            workplace environment, in which the conduct was so hostile and toxic
               that it violated the standards of acceptable conduct for the local
                                           community


41. Plaintiffs incorporate by reference all preceding allegations pertaining to Plaintiff Belote and
incorporates by reference all the allegations in Pars. 41 through 122 infra, as if fully set forth
herein.

42. At all times relevant herein, DSS Director Flanagan and Plaintiff Belote were
employees of the Pittsylvania County Board of Supervisors. (“PCBOSDefendans”).


43. At all times relevant herein, DSS Director Flanagan and Plaintiff Belote worked in
the PCLDDSS building housing the Pittsylvania County Department of Social Services.


                                                                                                       7
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 8 of 47 Pageid#: 774




44. The acts and omissions of PLDSSDSSBODDefendants, in giving Director
Flanagan the apparent authority to terminate Belote for no violation of any workplace
rule, constitutes a pattern and practice of the PCLDSSBODDefendants, under color of
state law, to acquiesce in any unlawful conduct engaged in by DSS Director Flanagan,
in violation of its duties under Code of Virginia §63.2-321, Code of Virginia §63.2-3251,


45. The PCLDSSBODDefendants are vicariously liable for the unlawful acts of
     Director Flanagan.

46. The Pittsylvania County Board of Supervisors, herein to be referred to as
(“PCBOSDefendants”), in failing to terminate the DSS Board upon its unlawful
amendment of the Social Services Grievance Procedure, and for failing direct the
activities of Director Flanagan, had authority to suspend or remove local board
members for cause f Code of. Virginia 63.2-308, and the BOSDefendant’s acts and
omissions constituted a custom, practice and policy under color of state law, of
deliberate indifference to Plaintiff Belote’s constitutional rights secured by 42 U.S.C.§
1983 to access a lawful grievance procedure and to work under terms and conditions
in which termination cannot be imposed for lawfully performing one’s job.

47.   The PCBOSDefendants acts and omissions constitute a custom, practice and
policy of deliberate indifference, under color of state law, to Plaintiff Belote’s rights
secured by the due process protection of the 14th amendment to protect her personnel
record from false defamatory entries made by Director Flanagan.


48. The PCLDSSBODDefendants gave Director Flanagan the apparent authority, under
color of state law, to disregard the Manual that requires that Pittsylvania County’s
LDSS “abide by all applicable local, state and federal laws and regulations affecting
employment. “ Ex. A.


49. BOSDefendants acts and omissions constituted a custom, practice and policy of
deliberate indifference, under color of state law, for disregarding all responsibility to



                                                                                            8
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 9 of 47 Pageid#: 775




monitor the violations of law engaged in the by the PCLDSSBODDefendants and
withint the DSS workplace, knowing that the local community was in an angry uprising
over acts of immorality and blasphemy within the DSS workplace that gave offense to
the general public and to the local community, all as part of a pattern and practice,
under color of state law, resulting in injury to Plaintiff Belote’s rights secured by the 1th
amendment.
50. The PCBOSDefendants had the power and the authority to terminate the
PCLDSSBODDefendants for cause. Code of Virginia 63.2-308.


51. The PCBOSDefendants allowed Director Flanagan to act, under their apparent
authority, to allow the DSS workplace environment to become an offense to the
standards of conduct expected by the local community, and Flanagan was give liberty
by her Board of Directors, to impose a wrongful termination against Plaintiff Belote,
under color of state law, knowing that she could terminate Belote’s grievance before it
ever reached any step whatsoever.




52. DSSDefendants’ and. BOSDefendants’ acts were, under color of state law,
Intentional, willful, malicious, wanton, obdurate and in gross and reckless disregard of
Plaintiff Belote’s constitutional rights and rights afforded to the under the Manual.
EX. A, all which prohibit forcing workers to work in a hostile working environment, and
the PCBOSDefendants knew the sculture within DSS offended the standards of the
local community, and with scandal overflowing out of the PCLDSS in public media, the
Defendants failure to act had direct consequences upon the deprivation of Plaintiff
Belotes” constitutional rights and protections.


                 Plaintiffs Were Employees of Pittsylvania County.


53.   The Manual provision, Ex. A, stating that Plaintiffs are employees of the locality
in which they work—Pittsylvania County--is statutory.




                                                                                                9
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 10 of 47 Pageid#: 776




54.      The Commonwealth made all DSS workers into employees of the locality every
    Local County Department of Social Services in which they are hired to work. Ex.A.
    This was a necessary ”legal fiction” created by the Commonwealth, to account for
    why and how the locality, in this case Pittsylvania County, is able to pay public monies
    to Plaintiffs working in its Local Department of Social Services.1


55.      The Commonwealth makes the County responsible for maintaining a payroll in
    which payments to DSS works, the Plaintiffs herein, are accounted for, as well as
    making the County the employer, with authority to make payroll deductions for IRS
    withholdings for Plaintiffs, taken from the Plaintiff’s salaries, and deductions for social
    security, for health insurance, for VRS retirement benefits, all under the legal fiction
    that Plaintiffs are lawful county employees to whom those monies are owed and for
    whom the deductions are accounted.


56         The meaning of “Legal fiction” has been summarized as either (1) a statement
    propounded with complete or partial consciousness of is falsity ” or (2) a false
    statement recognized as having utility. U.S. v. Alfonozo Coward, 151 F. Supp. 2d 533,
    E.D. Pennsylvania, 2001.


57       The utility of fictions of law are considered “to be highly beneficial and useful, and
    it is ‘invariably observed, that no fiction shall extend to work an injury; its proper
    operation being to prevent a mischief, or remedy an inconvenience that might result
    from the general rule of law…”.citing William Blackstone, “Commentaries on the Laws
    of England,” reported in William Draper Lewis, e @ 1056 (1897), and explained in
    U.S. v. Alfonozo Coward, supra.



1The individual local departments of Social service are not ordinarily equipped with Human Resources
Departments or with Payroll Departments, and by making DSS workers employees of their localities, the
administrative costs involving complex DSS budgets and expenses, and large payrolls, are passed on to the
Counties. Without the legal fiction of making Plaintiffs county employees, the County would have no legal
authority to pay DSS workers, who, as has been observed in numerous judicial opinions, don’t fall within traditional
definitions defining the employee-employer relationship.




                                                                                                                 10
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 11 of 47 Pageid#: 777




58.    The traditional standards applied to defining the “employee- employer
relationship” are abrogated by the legal fiction that makes Plaintiffs employees of
Pittsylvania County.


59    The legal fiction flows in both directions, affording plaintiffs such rights as applying
for unemployment compensation, for workers compensation benefits, and the access
to grievance, as employees of Pittsylvania County.


60. In return, the legal fiction gives the PCBOS a lawful right to dispense, out of its
budget of tax monies it receives from state and federal appropriations, specific
amounts in monthly payments to Plaintiffs, as lawful payments to these Plaintiff
because under law they are County employees. Without the legal fiction of Plaintiffs
being County employees, no county monies could be disbursed to them


61.    The legal fiction that allows the PCBOS to pay salaries to the Plaintiffs for doing
work in the County’s Department of Social Services, as “employees of the locality,”
flows in both directions, giving plaintiffs right of access to the County’s grievance
procedure as “employees of the locality, just as they have the right to claim worker’s
compensation for on-the-job injuries, or claim unemployment benefits. P. 7, Par 12.


62 Plaintiffs, as County employees assigned to DSS, had no other access to any
neutral forum in which to bring employee complaints. P, 7, Par 12, P. 8. Par. 13, 14, P.
9, Par 15, 16, 17, P. 10, Par. 20, P. 11, Par. 21, 22, 23, 24, P. 12, Par 25, 26, 27,P. 14,
Par 33, 34, P. 15, Par. 3, P. 16, Par 37. And upon the amendment of the DSS
grievance procedures on May 1,2014, they had no longer had access to grievance.


63    While the PCBOS was benefitting from the legal fiction of having Plaintiffs on the
Locality’s payroll, it adopted a policy and practice, under color of law, to deny Plaintiffs
their constitutional right of due process to access the county’s grievance procedures, in




                                                                                            11
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 12 of 47 Pageid#: 778




    violation of 42 U.S.C. §1983. P. 15, Par 35.2 The “legal fiction” may not be extended
    to work an injury. U.S. v. Alfonozo, supra.

                                   Allegation of Facts: Creation of

                   The Pittsylvania County Department of Social Services

64.       The Pittsylvania County Department of Social Services (“PCLDSS”) was created
by the Pittsylvania County Board of Supervisors (“PCBOS”), pursuant to Code of
Virginia §63.2-300 (1950) in which the Commonwealth of Virginia required
establishment of a Social Services, by every city and county. P 4, Par. 2-3.


65.       The PCBOS adopted a local form of administration of its PCLDSS, by appointing
citizens of the County as an advisory board to oversee the PCLDSS as its Board of
Directors (“PCLDSSBOD”), to manage and advise the operations within PCDSS on
behalf of the PCBOS. P. 6, Par. 9. Code of Virginia 63.2-305

66. Under Code of Virginia §63.2-302, the governing body appoints a local board,
consisting of residents of the County to constitute a local board of directors for the
Pittsylvania County Department of Social Services.


67. The governing body is required to appoint a member of the Board of Supervisors
(“PCBOS”) to be a non-voting, ex officio member, of the local board of the County’s
Department of Social Services, and should he cease to be a member of the BOS,
another BOS member must be appointed to fill the vacancy. Code of Virginia §63.2-302.

68. The local director of the Social Services Department is appointed by the local
board, and the local board employs or authorizes such other employees as required to
administer social services in the county. Code of VA. §63.2-325.




2Plaintiffs property interest under the 14th amendment due process provision, is their Right of Grievance
against adverse employment actions taken against them.



                                                                                                            12
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 13 of 47 Pageid#: 779




69.     Under Code §63.2-332, the local Director is administrator of the local department
and serves as secretary to the local board. Under supervision of the local Board, the
local director shall have the powers and perform the duties of this title.

70. Under Code of Va. §63.2-321, the local board interests itself in all matters pertaining
to public assistance and social services needed by its political locality.

71. Under Code of Va. §63.2-316, the local Board submits its annual budget to the
governing body.

72. The local Board may receive monies from public grants and to disburse those
funds under regulations and fee schedules it may establish. Code of Va. §63.2-314.

73. The local Board directs the activities of the local Director. Code of Va. §63.2-3251.

74. Under Code of Va. §63.2-332 the local Director is administrator of the local
department and serves as secretary to the local board. Under supervision of the local
board, the director has powers to perform the duties of the laws governing local social
services.
75.     The local Board submits its annual budget to the board of supervisors
estimating the amount of money needed to carry out its mandate. Code of Virginia
§63.2- 316.


76.     Each member of the local board is paid reasonable and necessary expenses for
attending meeting and the governing body may pay out of its general fund, to each
      member of the local board, compensation for services in an amount fixed by the
      governing body. Code of Virginia 63.2-310


77.       No reimbursement out of state of federal funds is used for any part of the
compensation paid. Code of Virginia 63.2-310

78.      The local governing body is authorized to appoint members to the local board
and has the authority to suspend or remove a member of the local board for cause.
Code of Va. §63.2-308.



                                                                                          13
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 14 of 47 Pageid#: 780




    79.    Pittsylvania County subscribes to the laws prohibiting age discrimination in
    employment.


    80.   Pittsylvania County subscribes to the laws giving employees rights under the
    Family Medical Leave Act. and is a covered employer, and employs more than. 50
    employees on its payroll in 20 or more workweek in the current or preceding calendar
    year with a minium of 1,25o hours..

    81. The Pittsylvania County Local Department of Social Services employs more than
    50 employees on its payroll in 20 or more workweeks in the current or preceding
    calendar year with a minimum of 1,250 hour, and subscribes to the laws giving
    employees rights under the Family and Medical Leave Act and is a covered employer

    82.   The Pittsylvania County Local Department of Social services
    subscribes to the laws prohibiting age discrimination in employment.


    83. The Pittsylvania County Board of supervisors employs more than 50 employees on
    its payroll in 20 or more workweeks in the current or preceding calendar year, with a
    minimum of 1,250 hours.


                                          Allegation of Facts
              The Development of the DSS Hostile Workplace Environment3


      83. The DSS Board of Directors, is tasked with supervising the DSS Director
      (Flanagan”).


      85. Flanagan is also secretary to the Board of Directors, and as secretary she is
      also a member of the DSS Board of Directors, making the DSS Director a member
      of the body supervising herself. P. 8, Par 14, P.9, Par. 16.


3The DSS Board of Directors Defendants will be referred herein as “PCLDSSBODDefendants” and the Board of
Supervisors Defendants will be referred herein as “PCBOSDefendants.”


                                                                                                           14
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 15 of 47 Pageid#: 781




   86. The Pittsylvania County Department of Social Services subscribed, at
   Attachment O, in its Employee Handbook to “standards of acceptable conduct for
   the local community,’ stating that acts which give offense to the geneneral public,
   are specifically prohibited. Ex. D


   87. Beginning some time around the 2014, on information and belief, troubling
   reports of the working conditions within the PCLDSS came to the public through
   social media, and which had the effect of unreasonably interfering with plaintiffs
   work performance and creating an intimidating, hostile offensive environment for
   work. P. 18, Par. 44, 45, 46,47, 48, P. 19, Par 48


   88.   Plaintiff Berrios bought pictures of the offensive behaviors to County
   Administration, showing that the behavior was unwelcome, offensive, and abusive,


   and that gambling was going in in the DSS building. Among the items of local
   attention was a toilet with disgusting contents on display in the Director’s office. P.
   18, Par. 44, 45




   89. Director Flanagan made it mandatory, under threat of termination, for plaintiffs
   to attend events such as watching Flanagan’s display of dirty-dancing with her male
   CPS worker, when Plaintiffs sought to avoid such events in order to remain at their
   work. P. 21, Par. 51.


   90. Also of concern to the local community were photographs of the Halloween
   Parties put on by Flanagan for DSS children, that showed costumes worn by some
   DSS workers that were unwelcome and offensive to the community and to parents
   bringing children into the DSS building to collect their Halloween candy from the
   DSS worker, an annual event. P. 18, Par 45, 46, 47, 48, 49, 50.




                                                                                             15
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 16 of 47 Pageid#: 782




   91. Flanagan also put on “employee appreciation events” and, like the Halloween
   parties, made attendance mandatory to Plaintiffs, who were unwilling to patriciate in
   having to watch the offensive costumes brought in by some of the DSS workers.
   P. 84, Par. 244, 245, 246 247249, 250, 251, 252,253.


   92. The costumes making religious references to Catholicism were especially
   offensive, as were the costume carrying deviant sexual messages
       P. 19, Par 46, 47.


   93.. The local community became angry and concerned about the behaviors in
   PCLDSS, finding a growing culture within PCLDSS “that were so outrageous and
   so extreme as to go beyond the bounds of decency.”       P. 18, Par. 44, 45, 46, 47, 48,
   P. 84 Par. 244-through P. 87, Par 252-253.


   94.. Among the offenders within the DSS building were Assistant Director Cheryl
   Fisk, whose sexually infused speech and liberal uses of profanities, contributed to
   the rise of a workplace culture that unreasonably interfered with work
   performance, and that created an intimidating and offensive environment for work .
   P 19, Par 48, P. 86, Par. 250..


   95. Plaintiff Lori Berrios attempted to report the out-of-control behaviors, bringing to
   County administration photographs and information that about the gambling in
   DSS. P, 20 Par 50.


   96. In a response to the PCLDSSBODDefendants and the PCBOSDefendants
refusal to respond to the community’s outrage over conduct in the DSS that had
become a county scandal, two respected county residents, Henry Hurt, a local author,
and Vic Ingram, a private investigator, pulled it all together and created a Face Book
page that became the source the continuous stream of scandalous reports spilling out
of the DSS. The site was reached by googling “Sherry Shenanagans.” and it became
a open to accepting postings of photos and comments, all dedicated to showing the



                                                                                         16
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 17 of 47 Pageid#: 783




vileness and the immorality of the Flanagan cult growing within PCLDSS. P. 86, Par.
248.> .


97.     The face book offers were a direct response to the failure of the PCBOS to take
      action after so many months went by of citizens complaining and after months
      of continuous reports in the media that enraged the local citizenry. Add to that mx
      reports from the growing cadres of DSS workers whom Flanagan fired through
      upon false and defamatory charges allegations and the outrage because she,
      supported by her small cult of acolytes who would defend and support Flanagan no
      matter what, so long as she let them know their jobs were secure. P. 86, Par. 249.


98. As the information spread out in a steady pace, public concern arose over the
       nepotism hires Flanagan made, hires of children of current DSS workers that, in
       any other government department would have been prohibited, but was a
       common occurrence in the Pittsylvania County DSS.         P. 81, Par 143.


 99.    The hire of Jacqueline Palmer, then under indictment for dealing cocaine, was
        especially concerning to plaintiffs, fearing that private information about
        themselves, accessed from their Personnel files for her Mother, Sue
        Palmer, headmistress for the cult of Flanagan, made them fear becoming
        identity theft victims. P. 82 Par. 239.


100. Plaintiffs took a stance of being an unwilling audience to Flanagan’s behavior at
        “employee appreciation” events, and Flanagan made a rule saying that
        attendance was mandatory, under threat of termination, and she demanded
        they attend, even when they preferred to remain at their work.      P. 21, Par 51,
        52, 53 54, 55, 56, 57, 58, 59, P. 86 Par. 250.

101.     Flanagan kept as display on her office desk the trilogy, “Fifty Shades of Grey,” a
         fictional compendium of sexual deviancy. Plaintiffs were concerned that a public
         display of those books, in their Department, sent a very unsettling message to



                                                                                             17
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 18 of 47 Pageid#: 784




        the community and to DSS customers and to the teen aged children who were
        DSS customers. P.87, Par. 253.


102.     The PCLDSSBODDefendants attempted to handle the bad publicity by holding
        a public/open Board Meeting on August 3, 2018. P. 26, through P. 29, Par 68.


103     It proved so unsuccessful in stopping the flow of adverse commentaries, that
         four months after the Railroad Station meeting, the DSS Board terminated
        Flanagan and terminated itself, in effect, a corporate suicide. P. 29, par 68.
        P. 16. Par. 40.


 104. The Richmond politicians at VADSS were so unsettled by news of the DSS
       Board’s terminations, that they sent out to Pittsylvania County, the
       Commonwealth’s Atty. General to investigate. P. 30, Par. 71.


 105. The AG’s investigation had nothing to do with PCLDSS’s internal dysfunctions.
        The VADSS earlier had done a “Monkey Survey” to investigate the validity of
        reports of workplace problems at PCLDSS, but only found dozens of violations
        of managerial failures pertaining to record keeping. P. 30, Par 71.,72


 106.    Even Virginia’s Commissioner Duke Storen had come and investigated, in
         person, and saw nothing alarming within PCLDSS. P.17, Par 43. He thought
        the full- size toilet in Flanagan’s office was a birthday cake.


 107. This time the A.G. was not called into investigate DSS; he was called in to
         investigate Ron Scearce, the BOS liaison to the PCLDSSBOD.


 108. After her termination by the PCLDSS Board, Flanagan had gone to Richmond,
         weeping, claiming that Supervisor Scearce’s reports to the BOS about her were
        defamatory.




                                                                                         18
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 19 of 47 Pageid#: 785




 109. Flanagan claimed the PCBOS wanted to take over PCLDSS, and even claimed
         that her life was in danger due to Ron Scearce. P. 30 Par. 72.


 110.    But the PCBOS clearly never ever wanted anything to do with the toxic
        headache that was Flanagan, or anything that would require them to have to
        deal with taking over the PCLSDSS mess she had created. P. 31, Par. 74, 75.


 111 . Flanagan claimed Scarce was defaming her, was trying to get the county to
         terminate her to allow the county to take over running “her” department of
         Social Services P. 30. Par. 72.


 112. On information and belief, the VADSS voted to bar Scearce from continuing his
         appointment by the PCBOS to the PCLDSS Board of Directors, as its liaison
          from the governing bod, and Richmond created a job there for Flanagan.

                         Allegations of Fact: Plaintiff Janis Ward


  113 .Ward, a citizen of the Unites States, was state certified as Eligibility Benefits
         Specialist II, for TANF, MED, SNAP; hired PCLDSS on 4/1/13/, annual salary
         $38,000, last day worked 03/31/2018, hired as Benefits Specialist II Intake, with
         20 years seniority as DSS employee.


 114 Ward was passed up for promotion to supervisor in favor of a close friend of
        Flanagan, Sue Palmer, whose inexperience resulted in long lines of complaining
        customers waiting to be processed for Benefits. P. 62, Par. III- 168, 169.


 115 When customers asked Ward to explain the holdup and confusion, Ward
        replied that it was a problem of administration.   P. 62, PAR. 169.


 116. Soon, Asst. Dir. Fisk told Ward that should never say anything derogatory
        about DSS administration or she’d be fired. P. 62, Par. 169.



                                                                                           19
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 20 of 47 Pageid#: 786




 117. Ward was targeted for termination in retaliation for reporting workplace violence
       from multiple attacks on herself by employee Tanika Glass, who sprayed
       Ward with disinfectant spray, causing Ward to develop COPD, a serious lung
       condition that interfered with her breathing and required medical treatments. P.
       63, P.170-171.


118.   Flanagan refused to discipline Glass, and Ward was eligible and approved to
       take FMLA leave from 5/1/2016 to 6/13/2016. P. 63, Par 172.


119. When Ward returned to work on 6/13/2016 from FMLA leave she was ready
       and able to return to her original job as Benefits Specialist II,


110.   Ward learned upon her return to work on 6/13/2016 that Flanagan willfully and
       maliciously, and in violation of FMLA 29 US.C. 2925 (a)(1), had put a permanent
       replacement into Ward’s Benefits Specialist II position with far less experience
       and seniority than Ward, in retaliation against Ward for taking FMLA leave.
       P. 63. Par 172, 173


111 Flanagan wantonly willfully maliciously and under apparent authority of her
       employers (The DSS Board of Directors and the PCBOS), assigned Ward to a
       position in Fuel and Cooling programs, in which Ward had no training or
       certification.


 112. Flanagan’s malicious and retaliatory reassignment against Ward also violated
       the provision in the Manual concerning reinstatement of a worker to her original
       position, or an “equivalent position” with “comparable duties, and conditions of
       the previous position”. Manual, P. 64, Par 173.




                                                                                          20
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 21 of 47 Pageid#: 787




113. Ward was put in Fuel and Cooling just as the cooling season became busy at the
      onset of summer, and was Flanagan’s intention to force Ward to quit. P. 63,
      Par.172 .P. 64, Par 173,

114. Because the disinfectant attacks made Ward ill with difficulty breathing, on two
      occasions Ward called in to report she would be coming in late to work, before
      reporting time for work. P. 64, Par. 174.

 115. Flanagan told Ward there was a 15 minute Rule about time to report coming late
      to work. P.64, Par. 174.


116. On two occasions Ward called in, once at 8:17 and once at 8:21, and Flanagan
      used those two reporting times as a terminable offense and terminated Ward.
      P. 65, Par 175-176.


117. However no 15 minutes” “Rule” was in the DSS Employee Handbook under its
      listing of “RULES.” Ex.25


118 The “Manual” instructs workers to follow its personnel policies and procedures for
      LDSS, and in case of any conflict between these policies and law, the applicable
      legal requirements will prevail. EX A.


119. The “Manual ” does not contain a “15 minute Rule” authorizing termination of a
      worker for non-compliance of a rule it does not have, and the Manual the
      “applicable law.”


120. Flanagan told Ward she could be terminated for violating the 15 minute “rule”, but
      offered Ward the option of retirement. P. 65, Par 176.

121. Ward was again served with “Notice of Intent” on 1/10/2018, citing violation of
      the alleged 15 minute rule,




                                                                                        21
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 22 of 47 Pageid#: 788




 122.    She was placed on administrative leave without pay, and Ward was sent for
        drug screening, without probable cause, for allegedly calling in 2 minutes in
        violation of an alleged 15 minute.” P. 65, Par 176


 123. Flanagan offered Ward the option of retirement instead of termination, offering
        up her usual threats of contaminating a Personnel Record if Ward refused to
        retire.


 124. When Ward refused to accept retirement, Flanagan maliciously and in retaliation
        for her refusing to retire, ordered Ward to submit to a drug screening under threat
        of termination, and put Ward on unpaid administrative leave. P. 65, Par. 177.


 125.     This was done without probable cause and was violation of Ward’s Fourth
        Amendment Right to be free from unlawful search and seizure, and in violation of
        42 U.S.C. § 1983 for putting Ward on unpaid administrative leave.


 126.      Instead of sending Ward for a blood screening, Flanagan had duty to send
         Ward for Worker’s Comp Benefits; Flanagan knew. Ward was ill from the
        disinfectant spray Ward had left her in, without disciplining the aggressor Glass.
         P. 66. Par 180.


 127. Flanagan knew that Ward’s illness, COPD was the direct result of the
        disinfectant sprays upon her by co-worker Tanka Glass in repeated episodes of
        workplace violence, and Ward was ill, not inebriated.

 128.      The PCLDSSBODDefendants had a duty to concern itself with terminations of
        long term DSS workers and had paid no attention to Flanagan’s harassment of
        Janis Ward.




                                                                                         22
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 23 of 47 Pageid#: 789




    129.     Defendant DSS Board of Directors had nullified the DSS Grievance
            Procedure, making it impossible for Ward to access a grievance process that
            was in compliance with 42 U.S.C. § 1983. P. 48, Par 125.


    130. On 5/5/17 Ward was given a verbal warning and a written notice. EX 19-a.

    131. On 9/11/2017, Ward was issued another Notice and instead of being told she
           had a right to file for worker’s compensation benefits for the workplace injuries
           she had suffered and developed COPD. EX.19-a.4


    132.    Ward recognized that Flanagan was trying to get rid of her. EX. 21

    133. After Ward’s drug screen came up negative, Flanagan scheduled another
            threatening meeting for Ward, “to discuss further consequences to be imposed
            on Ward,” because Ward’s blood test was negative. P.65, Par. 178.


    134.       At the meeting, Flanagan told Ward would be terminated if she didn’t take
           retirement. Under duress, Ward didn’t want to retire, and continued to work until
           March 31, 2018, which was under retirement. P. 66 Par. 179.


    135.       Flanagan told Ward about another employee who was not being allowed to
           return to work because she had “health issues and it was time for her to retire
           also.” P. 66 Par. 182, P. 67, Par 184.


    136. Flanagan told Ward, with the apparent authority of her employer, to “retire and
           enjoy her senior years.” P.66, Par. 182.




4In Ex. 19-a, Section “Employee is Expected to do the Following: ‘It is the “policy of the commonwealth” and
described therein is a fabrication; the DSS Manual contains no such policy; this is Flanagan legislating, again, in
violation of EX. A, which states that the workplace is governed in a matter consistent with applicable laws,
regulations and policies. It doesn’t give a DSS Director authority to legislate, which is what Flanagan’ Board of
Directors did on May 1, 2014, or more likely did at Flanagan’s instruction, to change the DSS grievance procedures.



                                                                                                                23
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 24 of 47 Pageid#: 790




137. Flanagan also threatened to give Ward future bad references if she would not
        resign. P. 66, Par 183, p. 67, Par. 184, in violation of Ex. B(x).


138. The “Manual” prohibits “threatening, coercing or physically assaulting persons
        associated with LDSS, including employees, supervisors…and contractors.”
        Ex. B.


139. Three days after her 07/17/2018 meeting with Flanagan, Ward sought to begin a
        grievance with Flanagan, requesting by letter that her retirement be
        reconsidered.          P. 67 Par. 185


140. Flanagan stopped Ward’s grievance at Step 1, saying that she would never
        reconsider Ward coming back to work. P. 67, Par. 185.


141. Ward already lost her right to grieve, because in 2014, the PCLDSS Board of
        Directors voted to allow “management” to stop a grievance “at any step in the
        process.” P. 48, Par 125.


142. Flanagan called a meeting of Senior DSS workers to inform them of Ward’s
        retirement and the reason had to leave work Ward, invading Ward’s right to the
        privacy of her Personnel records.    P 68, Par 186.

143.    Flanagan wasn’t yet finished harassing Ward: she threatened to have Ward’s
        grandchildren taken away from her and to charge Ward with welfare fraud on a
        mistaken belief that Ward had custody of her grandchildren. P. 68, Par. 189-90.

 144.      Upon that threat, Ward’s mental and physical health collapsed and Ward lost
        much of her normal body weight so that she became even more ill from the
        COPD.         P. 69, Par. 190.

145. With the loss of regular income, with far less from her retirement, and upon the
        peremptory termination without time for planning, Ward was forced to file for



                                                                                         24
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 25 of 47 Pageid#: 791




       bankruptcy, developing serious depression for which she has to take serious
       medications. P. 69, Par. 190.

146    On review of her PCLDSS Record, in 2018 pursuant to a FOIA, she discovered
       Flanagan had falsified her record with additional late report times that didn’t
       occur, and of which Ward had never been confronted.

147.   Ward discovered in 2018 when she obtained her Personnel file, that Flanagan
       had inserted violations that Ward never saw: EX. 22 charges a 6/6/17 violation
       vs. EX 24: 6/6/17: Ward’s time sheet shows 8 full hours worked; EX 22: charges
       7/10/17 violation—EX 23: 7/10/17 Ward’s time sheet shows 8 full hours worked.



148.    Further, Ward asserts that the “LDS Written Notice Form’ she signed, EX 22,
       did not have those additional violations on it when she signed it, and that she had
       never checked the “yes” box in Section IV.



149.   On or about May 3, 2018, and well before the 300 days allowed to timely bring
       notice to the EEOC, Ward sent her pre-charge inquiry to the EEOC upon Age
       Discrimination grounds. EX 26.


150.   Ward exhausted her administrative remedies in her EEOC pre-charge inquiry
       attributing the ADEA discrimination while working in the Pittsylvania County
       Department of Social services.


151.    Ward’s Notice of pre-charge inquiry was also sent to Supervisor Ron Scearce,
       the supervisor-liaison appointed to the DSS Board, to give the DSS Board Notice
       of her intent to bring an action for age discrimination along with providing notice
       to the PCBOS. Ex. 26.




                                                                                         25
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 26 of 47 Pageid#: 792




152.    Ward had repeatedly sought to grieve the workplace abuses she suffered from
       injury in workplace violence, and her due process violations, her constitutional
       violations, and her unlawful termination


153. The PCLBOSDefendants refused Ward access to its grievance process and
       PCLDSSBODDefendants amended their DSS grievance procedure into a
       nullity, leaving Ward with nowhere to turn to vindicate her constitutional rights
       other than to become party in litigation.


154. Ward exhausted her administrative remedies under Title VII of the Civil Rights
       Act of 1964, by having given to Supervisor Ron Scearce, a member of the DSS
       Board of Directors, notice of the EEOC pre-charge inquiry, attributing that under
       the authority of Assistant Director Fisk the discrimination was allowed. The
       charge was made fewer than 300 days of the date the discrimination occurred
       and on October 16, 2018, Ward received her right-to-sue letter and timely
       brought her claim to court on 11/13/2018. Ward brought hercharge in fewer than
       300 days after Ward had     to retire or be terminated, receiving her right-to-sue
       letter dated October 16, 2018, Ex. 27, and bringing her Title VII complaint to
       court timely on November 11, 2018, in the Circuit Court of Pittsylvania County,
       Va, subsequently removed to this Court.


                            COUNT II: JANIS WARD

              Violation of rights secured under the due process clause
        of the Fourteenth Amendment, 42 U.S.C.§ 1983 (grievances denied),

    Violations of protections under the Family and Medical Leave Act of 1993,
                             29 U.S.C. 2601 and retaliation
       Violation of the substantive due process provision of the Fourteenth
                    Amendment (workplace violence and injury)
    Violation of her rights under Title VII, ADEA of the Civil Rights Act of 1964
                     Violation of her of free exercise right under
                        Amendment 1 of the U.S. Constitution


                                                                                            26
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 27 of 47 Pageid#: 793




                   Violation of her right against search and seizure,
                         Amendment 4 to the U.S. Constitution
                           Violation of her right to work in a
                      Non-Hostile Environment 42 U.S.C. §1983


155. Plaintiffs incorporates by reference all preceding allegations from Par. 53 through Par.
      112, supra, and Par. 113 through Par.143, supra, and Par. 71 through
      Par 154. supra, as if fully set forth herein,

156. At all times relevant herein, DSS Director Flanagan and Plaintiff Ward both were
employees of PCBOSDefendants .

157. At all times relevant herein Plaintiff Ward worked in DSS where Flanagan was
supervised by PCLDSSBODDefendants.


158. At all times herein, the PCBOSDeffendants had authority to remove all the
members of the PCLDSSBODDefendants from their Board positions for cause, for
failing to do their job of controlling Director Flanagan’s unlawful conduct, under Code of
Virginia §63.2-308,



159. The acts and omissions of both the PCBOSDefendants and the
PCLDSSBODDefendant were so culpable as to constitute authorization of, and
acquiesce in, the unlawful and malicious harassing conduct by DSS Director Flanagan
against Plaintiff Ward, under color of state law, and for the creation and perpetuation of
a hostile and offensive work environment in violation of the protections afforded Ward
under of 42 U.S.C. § 1983, that prohibits deviation from the standards of conduct
acceptable for a local community; and by allowing the offensive and prohibited conduct
by DSS workers to have persisted for years that had upset the local citizenry as going
beyond all tolerable local standards defining human decency, in sum the DSS behavior
that violated acceptable standards of conduct for the local community. EX. D


160. “PCLDSSBODDefendants” and the PCBOSDefendants are jointly and severally
liable for the unlawful acts by Flanagan’s violating Ward’s Title VII protections, under


                                                                                           27
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 28 of 47 Pageid#: 794




color of state law, violating with malice and in retaliation Ward’s rights to return to her
work from leave in a comparable position, for Defendants’ allowing Flanagan, under
color of the apparent authority and under color of state law, to discriminate against
Ward based upon her age, 70,allowing Flanaganto forcing Ward under the apparent
authority of defendants, to retire against her will, using unlawful threats in violation of
the manual Ex. B(x), and violating Ward’s due process rights, falsifying her Personnel
Record without providing Ward opportunity to respond, and altering Ex. 22 , adding
additional violations against Ward after she had signed the document, in violation of 42
U.S.C § 1983, and violating Ward’s first and fourth amendment rights, and for violating
Ward’s due process right access the County’s grievance procedure, and for violating
Wad’s due process right by voiding the DSS’s grievance procedure on May 1, 2014.


161.    Both the PCLDSSBDDefendants and the PCBOSDefendants’ acts and
omissions constituted a custom, practice and policy of deliberate indifference to Plaintiff
Ward’s constitutional rights secured by 42 U.S.C.§ 1983, by Title VII, by the FMLA and
by Article I and Article 4 of the U.S. Consitution.


162.    Both PCLDSSBODtDefendants’ and PCBOSDefendants’ acts and omissions
constituted a custom, practice and policy of deliberate indifference to Plaintiff Ward’s
rights secured under the FMLA, 29 U.C.A. 201 et seq, and for giving Flanagan the
apparent authority to act maliciously and retaliatory toward Ward, threaten Ward, and
to force her to retire because of she was age 70. Flanagan acted with the full authority
of PCLDSSBODDefendants and PCBOSDeffendants, , including in her he malicious
and retaliatory refusal to return Ward to a comparable position upon her return from
FMLA leave.

163. Both the PCLDSSDSSBODDrefendants and the PCBOSDefendants acts and
omissions constituted a custom, practice and policy of deliberate indifference to Plaintiff
Ward’s rights secured by Title VII of the Civil Rights Act of 1964, allowing Flanagan,
with the apparent authority of DSS defendants, to threaten and coerce Ward into




                                                                                              28
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 29 of 47 Pageid#: 795




retirement because of her age, and in violation of the Manual which prohibits Flanagan
from threatening and coercing DSS workers. Ex. B.


164. Cheryl Fisk, Assistant DSS Director acted under the apparent authority of the
PCLDSsBODDefendants to interfere with Plaintiff Ward’s free exercise right under the
first Amendment of the U.S. Constitution, and Defendants are are vicariously liable for
the damages she caused.


165. Both PCLDSSBODDefendants and the PCBOSDefendants’ acts and omissions
constituted a custom, practice and policy under color of state law, of deliberate
indifference to Plaintiff Ward’s rights to be secure in her person, that right secured by
the Fourth Amendment to the U. S. Constitution.

166. Both DSS and BOS Defendants’ acts and omissions constituted a custom,
practice and policy of deliberate indifference to Plaintiff Ward’s Fourth Amendment
rights, allowing Flanagan, acting with their apparent authority, and under color of state
law, to send Ward for blood screening, when there existed no probable cause amd
when they knew that Ward was ill with COPD.

167. Both PCLDSSBODDefendants and PCBOSDefendants’ acts of omission and
commission were Intentional, willful, malicious, wanton, obdurate and in gross and
reckless disregard of Plaintiff Ward’s constitutional rights.

168    Ward suffered profound and life-altering conditions as a result of the abuse
carried out against her by Flanagan, under the apparent authority of the
PCLDSSBODDefendants, and the PCBOSDefendants, allowing her to be repeatedly
injured through workplace violence.


169. Both PCLDSSBODDefendants and PCBOSDefendants’ acts of omission and
commission allowed Ward to become a victim of workplace violence which caused her
to develop the incurable medical illness of COPD. Defendants had a duty to know that
Flanagan, the DSS Director, sought to remove Ward from employment by deliberately



                                                                                            29
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 30 of 47 Pageid#: 796




allowing Ward to be injured by co-worker Tanika Glass, so that Ward would be no
longer able to work. Flanagan acted with the apparent authority of the Defendants to
perpetuate and protect the continuation of this scheme, all in knowing, willful and
deliberate indifference to the harm and injury Ward was sustaining, and in violation of
the duty of protection that Flanagan, the DSS Board of Directors and the Pittslvania
County Board of Supervisor owed to Ward, and both PCLDSSBODDefendants and
PCBOS’Defendants are jointly and severably liable for the injuries Ward sustained in
workplace violence and defendants are vicariously liable for the acts of Flanagan, who
was acting under their apparent authority allowgin Tanika Glass to continue the
workplace violence against Ward, with no consequences to Glass. Ex. E, Ex-C-1.
Defendants acts were were Intentional, willful, malicious, wanton, obdurate and in
gross and reckless disregard of Plaintiff Ward’s constitutional rights.


170. Ward left employment from DSS with an incurable medical condition—COPD--
impacting every facet of her life, her ability to sleep, her ability to breathe, her ability to
walk, her ability to enjoy good health, that she possessed before defendants knowingly
and willingly and deliberately gave Flanagan, under their apparently authority, and undr
color of state law, to make Ward into a victim of workplace violence . P. 43 Par 114.




                              Allegations of Fact: Lori Berrios

171. Plaintiff Lori Berrios, a citizen of the United States, was hired into PCLDSS in
2/2007, bringing 2 years’ experience from Danville DSS, and in her employment with
PCLDSS, had a total of ten years of DSS experience. Salary $37,000.


172.   Berrios was forced from employment on 8/17/2015 working as state certified
Intake, Benefits Specialist II. P. 55, Par IIIA. When she refused to resign, Berrios was
threatened by Director Flanagan that her Personnel file would be filed with multiple
reports of workplace violations. P. 58, Par 159. Berrios was victim of the unlawful
threats and coercions by Flanagan, in violation of the Manual, EX. B , the most serious



                                                                                                  30
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 31 of 47 Pageid#: 797




of offenses, a serious group III offense warranting immediate termination of Flanagan.
Ex. B(G).




173. Flanagan’s threats to force an employee to sacrifice a right to grieve, in order to
prevent contamination of a personnel record, is, itself, a due process violation under 42
U.S.C.§ 1983.


174. Berrios sought grievance through Pittsylvania County’s HR, and was denied as
ineligible because she wasn’t a county employee.      P 55, Par IIIA, 153.


175.   On 7/27/2015, Berrios was injured at home, called in on 7/28 to report out sick,
and on 7/30/2015 Gretna ER reported Berrios too ill to work. P. 55, Par 155.


176. On 7/31/2015 Berrios was called back to work due to no coverage for Intake,
Berrios’ certified specialization. P. 55, Par 155


177. On 7/31/2015, Berrios brought in her Accident Disability Report to have signed in
order to receive short term disability. Id.


178. Berrios worked a short time on 7/31/2015, on the case Flanagan had called her in
to work, leaving file unfinished on her desk to go home on disability. P.55-56, Par 155.


179. On 8/03/2015 Berrios was called in to report to Director Flanagan, with Palmer as
witness, and was charged with falsifying the case narrative on the file Berios had left
unfinished on 7/31/2015 when she went out on short-term disability.


180. On 7/31/ 2015, Berrios claims she had left the case unfinished. P55-56, Par 155-
156.




                                                                                           31
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 32 of 47 Pageid#: 798




181. On 8/03/2015 Berrios was called back to work to be faced with charges of
falsifying the case she left uncompleted on 7/3 worker for Berrios work,


182. The charge of falsifications was “discovered” by Palmer, Flanagan’s close ally
and friend.


183 . All the allegations on Flanagan’s Ex.15, “Notice of Intent”   falsely alleging
violations by Berrios on client’s files, dating from August 3, 2015 through August
14,2015.


184 Berrios was on administrative leave from August 3, 2015 until August 15, 2015.
EX.17.


185. Violations alleged against Berrios, on leave on those dates, that were charged
and documented by Flanagan on the “Notice of Intent” were fabricated by Palmer and
Flanagan who had motive and opportunity to falsify the record; Flanagan wanted to
terminate Berrios, and Palmer was on first base to assist her.


186.     The Notice of Intent” appears to state that the brother of the DSS customer
stated he had not spoken to anyone on July 31, but most important and easy to
overlook is that the brother stated that on July 31, 2015 “he had not spoken with
anyone at our agency in regards to income verification on that date.” So yes, he had
spoken to someone on July 31, 2015 : Berrios.


187. As Inake, that is exactly what Berrios’ did in her job: income verification. A
documented verification of the case on was made July 31, and the case was approved.


188      On August 4 ,2015, when the brother called out to challenge the meagre benefit
that was awarded, and was asked about “heating expenses, instead of denying he ever
spoke of “heating,” he now was simply denying he ever spoke to anyone on 7/31.




                                                                                       32
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 33 of 47 Pageid#: 799




189. But the clause that “he never spoke to anyone about “income verification” on
7/31 means that he did speak with Berrios in 7/31 about “something” and on Aug. 4,
2015 was trying to change his story after Berrios had documented “heating expenses”
and authorized a benefit of $16 when the customers were expecting $200 in benefits.


190. When questioned about “heating expenses” the brother backed down and he
responded that his mother was dead and that his brother lived alone, not insisting that
he never said anything about heating expenses, but still insisting that he never spoke
with anyone on the 31st.


191.   He then changed his story and said that the money he gave his brother was a
loan and that should not have been counted as income.


192 From this jumble of information, Flanagan decided that Berrios falsified the record
of a welfare customer who was changing his story to get increased benefits, and
Flanagan used it to terminate Berrios for falsifying a document.


193.      This sequence of facts discloses that the brother had reported the money he
gave to his mother and brother as heating expenses and that Berrios properly
documented it as such, but learning that the welfare benefit wasn’t going to be $200 a
month and instead was $16 a month, he called back on August 4 to change the story.
Ex. 15.     Berrios was not at work on August 4, Ex. 17.


194. Flanagan’s narrative jumbles facts: Berrios did the documentation based on a
report of heating expenses. Ex.15.


195. When the Brother called back and was asked about the “heating expenses” his
story changed, replying that his mother was deceased and his brother lived alone.


196. He also explained away the heating expenses as being money he gave his
brother as a loan. EX. 15.



                                                                                        33
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 34 of 47 Pageid#: 800




197 Flanagan decided that the welfare amount was incorrect and that Berrios had
counted the loan as income. Ex. 15.


198. However, because the brother had denied speaking with anyone on July 31
about “income verification,” with Berrios the only one working Intake on that date,
Berrios could not have known about a “loan.” Ex. 15


199. Flanagan’s narrative documents a story from a welfare scammer who belatedly
realized and regretted the information he had given to Berrios on July 31 about heating
expenses.


 200.     Flanagan jumped at the opportunity to bring falsification charges against
Berrios upon this incoherent story being peddles to her a potential welfare cheat. .
Ex,15, P. 56, Par 158.


201. To make this an even more terminable offense against Berios, Flanagan
accused Berrios of never attempting to retrieve the case and correct the information on
Monday August 3, when whem Berrios was out on administrative leave. EX.15, EX. 17


202, Flanagan’s “Notice” reports that Berrios, on August 3, the day Flanagan called
Berrios in to charge her with falsifying that record, had received the “correct
information” about the money that the client’s brother gave to the client, and “never
attempted to retrieve the case from the ongoing worker and correct the information”.
Ex. 15.


203.    The disconnect is that brother reported that he called on August 4 to tell Berrios
about the mistake and Flanagan; on August 3, 2015, Flanagan was charging Berrios
in with failing to correct a mistake that had not yet been reported. Ex. 15.




                                                                                        34
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 35 of 47 Pageid#: 801




204.   The subsequent cases Flanagan purports to have investigated from Berrios’
files, Ex. 15-15-a, discovered by Berrios when she FOIA’d her Personnel Records in
2018, are all, on Berrios information and belief, closed cases due to disqualifications or
other reasons for terminations of cases.


205. . Berrios stated that an on-going worker had a responsibility to check back with
the Intake worker, before making any changes impacting the benefit amount.


206. Palmer didn’t do that, and she conspired with Flanagan to bring false charges
against Berrios without affording Berrios any opportunity to respond. On 8/17/2015
Berrios thought she was terminated.     P. 57 Par. 157.


207. Palmer never checked with Berrios about the case narrative, and Palmer gave
the customer $200 in benefits, the maximum. P. 56, Par. 156.


208. Palmer and Flanagan both decided that Berrios had falsified the narrative of the
case, and immediately decided to charge Berrios with falsification of the record. P 56
Par. 156.


209. Both Flanagan and Palmer rushed to make charges against Berrios on 8/3/2015,
while Berrios was out of the office, calling Berrios back in on that day to terminate
Berrios, while she was out on short term disability. P. 57,Par 157.


210.   Flanagan ordered Berrios home on paid administrative leave, for two weeks and
said she would investigate more of Berrios files. P.57, Par 157.


211. On 8/17/2015, Berrios returned for the scheduled meeting with Flanagan and was
told that Flanagan had been away during those two weeks and had done nothing to
investigate Berrios case load. P. 57, Pa. 158




                                                                                        35
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 36 of 47 Pageid#: 802




212 Bringing Berrios into her office, Flanagan presented Berrios with a termination
form, the “Notice of Intent”, EX. 15, listing many charges of falsification of documents
against Berrios, without giving Berrios an opportunity to review the document.


213. Berrios stated that none of it could be true, and Flanagan then presented Berrios
with a specific case file and said that the customer reported that Berrios never
interviewed her. P. 57 Par 158.


214. Berrios recognized the file as a fraud case recently caught by Berrios and
referred to the DSS invaginator and to Palmer, responding in full with the details. P, 57
Par 158.


215. Berrios reported that the customer had just been released from jail for welfare
fraud, and Berrios had interviewed her and reported the case to Fisk, Palmer and
Hankins, the Fraud Investigator. P. 58, p. 158.


216. Flanagan said she had already called Richmond about Berrios falsification of the
record, and that Berrios should quit, or she would fire Berrios and give her bad
references. P. 58, Par 159.


217. Flanagan began typing Berrios’ resignation, and Berrios said she was not going
to sign, and instead, Berrios scribbled a resignation on a scrap of paper pulled from the
pile of papers she had brought with her for her meeting with Flanagan , changing her
mind and shoving back into her pile of papers she had brought with her. P 58,Par. 159.


218. When Flanagan realized Berrios wasn’t going to sign a resignation, she escorted
Berrios out of the DSS biding, separating Berrios from her papers. P.59, Par. 158


219. Berrios considered herself terminated then, on 8/17/2015. She went to County
administration to file a grievance, and requested to report to County administration
about the indecent behavior, nepotism, gambling and huge employee turnovers in



                                                                                       36
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 37 of 47 Pageid#: 803




PCLDSS, and left photos with the obscene toilet display then in Flanagan’s office. P.
59, Par. 160.


220.    In 2018, Berrios obtained her personnel file and discovered that Flanagan had
stolen Berrios handwritten resignation left in Berrios’ papers when Flanagan put
Berrios out of the DSS Building, and found her scribble that became an official
resignation. EX 18.


221. Flanagan had also put into Berrios Personnel File a large number of falsified
charges that Berrios had never seen. P. 59 Par.162. Ex.15, 15-a.


222.    EX. 15: Flanagan’s “Notice of Intent” to Berrios is dated 8/11/2015, the date
Flanagan purports to have given it to Berrios, and is filled with multiple allegations of
falsification of documents, never given to Berrios.


223. Berrios also had never seen the “Consequences” page EX 16, dated August
       10, 2015.
224. Berrios had been out on administrative leave on August 10-11. EX. 17.


225.    Flanagan falsified the “Notice of Intent” and notice of ‘Consequences,’
backdating them to Aug, 11, after her 8/17/2015 meeting with Berrios. Ex. 15-16.


226    The “resignation” Berrios hastily wrote and refused to hand in on 8/17/15, was
erroneously dated by Berrios as 8/11/2015. Berrios was out on Administrative leave on
August 11, 2015. Ex.17. P. 57 Par 158.


227.    Berrios also points out that she had neglected to cross the T’s in “Pittsylvania”
because she had been so upset at that meeting.




                                                                                        37
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 38 of 47 Pageid#: 804




228     Under the Count’s Personnel provisions, a resignation not on a bona fide form
“shall be regarded as not voluntary” and disregarded by the county, but DSS Board of
Directors offered no such protections for DSS workers. P. 38, Par 92.


229.     Flanagan copied the date-Aug 11, 2015, from the Berrios “resignation”
making it appear that Berrios had been confronted with the charges against her on
that date, and had resigned on that date, making Berrios ineligible to grieve her
wrongful termination.


230    Flanagan had long targeted Berrios for retaliation over Berrios’ report made in
the Railroad Hearing, and for Berrios questioning Flanagan’s removal and destruction
of expensive workstations from the new DSS Building. P 60 Par 164.


231. Berrios knew that Flanagan concealed an illness affecting DSS workers at an
“employee appreciation day,” Flanagan telling the workers it was a Noro Virus caught
from an employee, when the illness was caused by the catered lunch brought in by
Flanagan. P. 60, Pa.164-165.


232. Flanagan concealed the source of the contagion to avoid paying sick-leave time
to affected workers.    P. 60, Par. 163, 164, 165. P. 55 Par. (b)


233. Berrios reported Flanagan’s deception to a BOS member , and he ordered to give
the workers pay for their sick leave. P. 55 Par. (b).


234. Flanagan’s retaliated against Berrios for Berrios observations and reports of
Flanagan’s misconduct, Berrios’ questioning the removal of custom-made work
stations from the new DSS building, P. 60, Par. 164,165, and for reporting the
workplace violence by Glass, a terminable offense. Ex C, Ex. C-1.




                                                                                         38
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 39 of 47 Pageid#: 805




235. Under the apparent authority of the Defendant DSS Board of BOS Directors,
Flanagan falsified Berrios Personnel Records, then falsely reported Berrios to
Richmond authorities giving Berrios no opportunity to defend herself.


236.   Flanagan stole Berrios’ unsubmitted, handwritten resignation, after removing
Berrios out of the DSS building, to separate Berrios from her papers.


337. During her employment in DSS, Berrios was forced to work in a hostile
environment that included a toilet displayed in the Director’s office in full view, supplied
with replicas of disturbing content and red-tinged water. P. 18, Par 44, 45, 46, 47, 48,


338 The workplace environment and included hearing Asst. Director Cheryl Fisk’s
publicly announcing details of her sex life with her geriatric husband. Id.


339. The workplace environment also included hearing Cheryl Fisk spewing
profanities throughout the DSS building. Id


340. Berrios was compelled by Flanagan to attend “employee appreciation event”
to watch Director Flanagan dirty dancing with a male CPS worker, under threat of
termination by Flanaganif she didn’t attend and preferred to remain at her work station
and do her work; P. 21, Par. 51


341. Brerios was shamed by the Halloween costumes co-workers put on for the DSS
children’s Halloween party, that included Cheryl Fisk as Lorena Bobbitt,
carrying a bloodied knife and an item graphically representing what Bobbitt had done to
her unfaithful husband P.19, Par. 48.


342. Berrios was ashamed to be in the company of Cheryl Fisk who attended a
Halloween event for DSS children wearing a garbage can titled “white trash,” Id in full
view of customers coming in for benefits who knew first hand how it felt to be called
“white trash.” Because they were poor enough to qualify for DSS benefits.’



                                                                                         39
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 40 of 47 Pageid#: 806




343. Exposure of the ongoing behaviors within the premises of the DSS was, to the
community outside of PCLDSS, conduct “so outrageous and so extreme as to go
beyond the bounds of decency, violating community standads of acceptable conduct
for the local community. ” P. 18, Par. 44, EX. D.


344. Berrios sought to obtain her grievance rights and was denied as ineligible under
the direct authority of the PCBOS, P. 55, Par IIIA. because she “wasn’t a county
employee” and as a result Berrios was plunged into life-altering poverty and the
humiliation of becoming a customer for the same DSS benefits that she had granted to
others as a DSS worker. P. 62, Par 167.


345. Berrios’ workplace injuries from workplace violence, occurred under the apparent
authority given to Flanagan by the PCLDSSBODDEfendants, who allowed Flanagan to
reward Crews and Glass, by not terminating them for inflicting workplace injuries upon
Ward and Berrios. EX. C, Ex. C-1.


346. Under the apparent authoritiy and direction of the PCLDSSBODefendants, and
to smooth away the liability for Berrios’ workplace injuries, Flanagan forced Crews to
apologize to Berrios, and attempted to force Berrios to hug Crews in foreignness. P.
59, Par 163, 164, 165, 166.


347. Berrios had no hugs for Crews, who had caused Berrios to suffer an episode of
PTSD. P.61, Par 166.


348. Under the apparent authority of the PCLDDSBODDefendants BOS,            Flanagan
took whatever actions she could to Berrios force resign from DSS employment while
simultaneously terminating her upon false and fabricated violations.




                                                                                         40
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 41 of 47 Pageid#: 807




349. Under the apparent authority of the PCBOS and PCLDSSDefendants, Director
Flanagan was allowed to run the PCLDSS unsupervised and unaccountable for the
injuries she inflicted upon Plaintiffs Berrios, Ward and Belote.


350. Plaintiffs had nowhere to turn grieve their unjust and unlawful terminations.


 351. The pressure put on Berrios to allow Crews to apologize for the workplace injury
she sustained and Flanagan demanded that Berrios hug Crews in forgiveness was
unwelcomed by Berrios. P. 60, Par 163 164, 165, 166.



                           Count III: LORI BERRIOS

    Violation of rights secured under the due process clause of the Fourteenth
                                      Amendment
                         42 U.S.C.§ 1983 (grievances denied),
 Violation of the substantive due process provision of the Fourteenth Amendment
                           (workplace violence and injury)
   Violation of her due process right to confront and respond to all allegations;
                42 U.S.C. §1983 for falsification of Personnel Records
                         Theft of her handwritten resignation
       Violation of right of protection against hostile workplace environment

352. Plaintiffs incorporate by reference all preceding allegations as set forth Pars.156-351
      as if fully set forth herein.

353. At all times relevant herein, DSS Director Flanagan and Plaintiff Berrios were
employees of Defendant Board of Supervisor (“PCBOS”), and they both worked in the
workplace in which PCLDSSBODDefendants had supervisory authority over DDSS
Director Flanagan.


354. Under the apparent authority given to Director Flanagan by
PCLDSSBODDefendants, Berrios was subjected, under color of state law, to retaliatory
termination, losing health insurance, depriving her of surgery needed to restore her




                                                                                               41
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 42 of 47 Pageid#: 808




ability to walk, unlawful rermination, and denial of her right of accdess to.a lawful
grievance procedure.


355. Berrios lost the income she depended on to support her three children as a
single parent, and suffered the humiliation of having to apply for food stamps where she
once worked, upon the violation of her Fourteenth amendment due process right to
grieve her unjust termination, and in retaliation for reporting Flanagan’s unlawful
conduct. P. 44 Par (b).

356.    The acts and omissions of PCLDSSBODDefendant, under color of state law,
were so culpable as to constitute authorization of, and acquiesce in the unlawful
conduct of DSS Director Flanagan against Berrios, threatening Berrios and coercing
her to resign or be terminated and to have her Personnel Records contaminated, a due
process violation.

357.    PCLDSSBODDefendants are vicariously liable to Berrios for the unlawful acts
of carried out by Director Flanagan, under color of state law, in giving Flanagan’s
apparent authority to falsify Plaintiff Barrio’s employment records.


358.    PCLDSSBODDefendants acts and comissions constituted a custom, practice
and policy of deliberate indifference to Plaintiff Berrios constitutional rights secured by
42 U.S.C.§ 1983 by their amending the DSS greiveance procedure to denying Berrios
access, under color of state law, access to a lawful grievance procedure.

359. Defendant Pittsylvania County Board of Supervisors, (“PCBOSDefendants’’’)
acts and omissions constituted a custom, practice and policy of deliberate indifference
to Plaintiff Berrios’s substantive due process rights secured to her by the 14th
Amendment and both PCLDSSBODDefendants and PCBOSDefendans are vicariously
liable for failing to protect her from harm from workplace violence, under color of state
law, causing her to suffer from PTSD. EX. C, Ex. C-1.




                                                                                              42
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 43 of 47 Pageid#: 809




360.       PCLDSSDBODDefendant’s acts and omissions constituted a custom, practice
and policy of deliberate indifference, under color of law, to Plaintiff Berrios’ right to work
in an environment uncontaminated by constant profanity and unwarranted sexual
disclosures made by the DSS Assistant Director and others.


 361. Plaintiff Berrios was caused distress and embarrassment in being forced to
participate in the DSS Halloween programs that created a hostile and toxic workplace
environment where co-workers in came costumes intended to give offense to the
general public, and to the DSS children and their parents, and that were offensive to
anyone in the community subscribing to the religious beliefs of Christianity, which
conduct gave offense to the general public and local community.


362. PCLDSSBODDefendants are liable to Berrios for forcing her, under their
apparent their authority and under color of state law, to leave her work to attend
employee appreciation events to watch Director Flanagan dirty dancing with her male
CPS worker, acts which gave offense to the general public and local community and to
Berrios.


363.       PCLDSSBODDefendants are liable to Berrios for allowing Flanagan, under
color of their apparent authority, to force Berrios, under color of law, and under threat
of disciplinary action, including termination, to attend the DSS Halloween parties for
children in which co-workers costumed themselves as a Catholic priest, a mad man,
apregnant nun, a white person labelledl “ White Trash’, and someone as Lorena Bobbitt,
and to terminate Berrios if she had remained at her work station doing her job and
objected to participate in acts that gave offense to the general public and to the local
community.

364. .PCLDSSBODDefendants acts and omissions constituted a custom, practice and
policy of deliberate indifference, under color of law, to Plaintiff Berrios’ right to practice
her religion without being harassed and ridiculed over her religious preferences, by




                                                                                             43
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 44 of 47 Pageid#: 810




allowing Christianity to be disparaged in the DSS workplace to give offense to Berrios
and the general public.


365. PCLDSSBODDefendants acts and omissions constituted a custom, practice and
policy, under color of law, of deliberate indifference to Plaintiff Berrios’ rights to observe
her faith without being forced to attend a hostile workplace event in which her faith was
being ridiculed right in front of her.

366. PCLDSSBODDefendants acts were Intentional, willful, malicious, wanton,
obdurate and in gross and reckless disregard of Plaintiff Berrios’ constitutional rights.


367. The PCBOSDefendanta are liable to Berrios for denying her right of access to its
grievance procedure, as a county employee, to grieve her unlawful termination.


368. the PCBOSdefendants and the PCLDSSBODDefendants are liable to Berrios for
the worpklace injuries she sustained from Tanika Glass after the PCLDSSBOD failed to
monitor the activities of Flanagan, who allowed the injuries to occur, and after the
PCBOSDefendants, failed to respond to the community anger concerning the
deviations from community standards of behavior that were occurring within DSS, and
reported to the PCBOS over a period of many months. Both defendants acts were
inteintionl, wllfl, malicious , wanton and in gross and reckless disregard of Berios
constitutional right, allowing the injuries and losses to Berrios, under color of state law
and denying her access to her property right to the grievance procedure unavailable in
the PCLDSS due to the illegal amendment to the DSS grievance rules, , and
unavailable to Berrios by the BCBOS under their policy and practice of unlawfully
denying Berrios access to the county’s grievance procedure as a county employee, to
grieve her unlawful termination by Flanatan. Defendants are vicariously liable for the
unlawful acts y Flanagan, for failing to properly monitor her conduct and by the
PCBOSDDefendants for refusing to take action upon receiving reports from Ron
Scearce about the unlawful and hostile work environment occurring in the County’s
Department of Social services, that was so serious and dangerous, that in the absence



                                                                                            44
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 45 of 47 Pageid#: 811




of any input form the PCLDSSBOD defendants and the PCBOSDefendanta, the DSS
Board of directors elected to terminate themselves and to terminate Flanagan ,out of
respect of the community which had been offended by the conduct within the PCDSS
for almost four years.




                                     RELIEF REQUESTED

         WHEREFORE, Plaintiffs pray for judgment as follows:

         A. Compensatory and liquidated damages dating back to termination or
         forced resignation dates of Plaintiffs’ from DSS employment .

         B. An order of Reinstatement to their former positions with seniority.

         C. Compensatory Damages suffered from workplace violence injuries upon
           Ward and Berrios.

         D. Compensatory and liquidated damages upon Ward’s Title VII complaint.

         E. Compensatory and liquidated damages on Wards FMLA complaint.

         F. Compensatory damages on violations of Ward’s 1st and 4th Amendment
         rights and protections.

          G. A Declaration that Belote prevailed in her grievance within its legal time
         limits, and order of back pay with interest to Ward and liquidated damages.

         H. The cost of medical expenses to Berrios for surgery on her knees, the
             condition exacerbated by her loss of medical insurance upon her unlawful
             termination and denial of access of her right to grieve her termination.

         I. Pre-and post judgment interest as allowed by law.

         H. An order enjoining the Pittsyvania county Department of Social services,
           from proving any information about Plaintiffs herein, based upon
           documentations made by Sherry Flanagan.
         I. Reasonable costs and attorney fees incurred in bringing this action,

                           and




                                                                                          45
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 46 of 47 Pageid#: 812




         I. Such other relief as the Court deems just and proper.



                                    Jury Trial Demand

       Plaintiffs hereby demand a trial by jury on all count so triable.

                                      Respectfully submitted;

                                       ss//Barbara Hudson


                                       Barbara Hudson, VSB #33746
                                       P.O.Box1227
                                       Chatham, VA 24531
                                      (434) 432-2722
                                      Bh60201@yahoo.com




                                                                           46
Case 4:18-cv-00069-GEC Document 21 Filed 01/28/19 Page 47 of 47 Pageid#: 813




                                                                         47
